Citation Nr: 0937188	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-37 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
service-connected disability of the lumbar spine.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as depression.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to December 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran testified at a travel Board 
hearing before the undersigned in July 2009.  A transcript is 
of record and has been reviewed.  

The issues of entitlement to an initial compensable rating 
for a lumbar spine disability and service connection for a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in June 1994, the RO denied 
the Veteran's claim of entitlement to service connection for 
a psychiatric disorder.  

2.  Evidence submitted after June 1994 includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a psychiatric disorder.

3.  During the Veteran's July 2009 Board hearing, prior to 
the promulgation of a decision in the appeal, the Veteran 
stated on the record that he wished to withdraw his TDIU 
appeal.


CONCLUSIONS OF LAW

1.  The June 1994 decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for withdrawal of the appeal of the TDIU 
claim are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeal

During the July 31, 2009 Board hearing, the Veteran stated on 
the record that he wished to withdraw his appeal for a TDIU.  
The Board finds that his statement satisfies the criteria 
necessary to withdraw this issue.  See 38 C.F.R. § 20.204.

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
benefit sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the prior denial and 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, an August 2006 notice letter included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  In that 
letter, the RO advised the Veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  Consequently, the Board finds that 
adequate notice has been provided. 

In the August 2006 correspondence, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The RO has satisfied VA's duty to assist the Veteran in 
developing his claim.  The Veteran's service treatment 
records are associated with the claims file, as are VA 
medical center (VAMC) records and private medical records.  
As discussed in the Remand below, the Board finds that a VA 
psychiatric examination is required before further 
adjudication.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal, and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  
  
II.  New and Material Evidence

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the record shows that the Veteran filed his first 
claim for service connection for a nervous condition in 
December 1972.  The claim was denied in a May 1973 rating 
decision.  The Veteran filed to reopen the claim several 
times after the first denial.  In January 1994, the Veteran 
again filed a claim to reopen, which was denied in a June 
1994 rating decision.  The Veteran did not appeal this 
decision, and it became final.  In August 2006, the Veteran 
filed to reopen his claim.  The RO declined to reopen the 
claim in a March 2007 rating decision because new and 
material evidence had not been submitted.  The Veteran's 
appeal of that decision is properly before the Board.  

In a June 2008 supplemental statement of the case, the RO 
reopened and denied the Veteran's claim on the merits.  In 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.

The evidence of record at the time of the June 1994 rating 
decision included service treatment records and VAMC records.  
The RO denied service connection because the earliest VAMC 
records showing psychiatric diagnoses was 1986, 14 years 
after separation.  The RO determined that the evidence was 
not material, as it did not show in-service incurrence.  

Evidence submitted after the June 1994 rating decision 
included additional VAMC records and lay statements by the 
Veteran and his representative.  During his July 2009 travel 
Board hearing, the Veteran testified that his psychological 
condition began at the time he sustained a back injury while 
stationed at Fort Polk, Louisiana.  He stated that the 
condition continued when he was stationed in Korea and had a 
difficult sergeant.  The Veteran testified that his 
psychological problems in service culminated with him taking 
a large amount of Valium and cutting his own arm with a 
bayonet.  He was discharged due to this incident.  The 
Veteran stated that he did not mention his psychiatric issues 
at discharge because he was afraid of receiving a 
dishonorable discharge.  

The Veteran reported that he received psychiatric treatment 
directly after service at the Boston VAMC and that he has 
been treated more or less consistently since then.  An April 
2007 VAMC treatment note indicates that the Veteran suffers 
from a mood disorder secondary to pain.  

The newly submitted evidence is material because it shows a 
possible link between the Veteran's in-service onset of back 
pain and his psychiatric condition.  Further, the Veteran's 
lay statements present a link between his in-service 
psychological problems and his relationship with his 
sergeant.  Therefore, the Board finds the evidence obtained 
by VA after June 1994 to be both new and material, as it 
addresses the unestablished fact of whether the Veteran's 
current psychiatric conditions began in service. 38 C.F.R. 
§ 3.256(a); See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  







ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as depression, is reopened; to this extent, the 
appeal is allowed..  

The appeal of the claim for a TDIU has been withdrawn and is 
therefore dismissed.  


REMAND

During the July 2009 Board hearing, the Veteran and his 
representative testified that his low back condition had 
worsened since his last VA spine examination, conducted in 
February 2007.  The Veteran stated that he is in constant 
pain and can no longer fish or work.  The Board finds that a 
new VA examination is required to assess the Veteran's 
current level of disability.  

Further, the Veteran has not received a VA psychiatric 
examination.  The Board's duty to assist requires providing a 
medical examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the Veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  
38 C.F.R. § 3.159(c)(4).  Whether the evidence indicates that 
the disability may be associated with the Veteran's service 
is a low threshold.    

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's psychiatric 
condition have been met.  Service treatment records show that 
the Veteran reported nervous trouble and depression or 
excessive worry in service.  The record shows that the 
Veteran has received periodic psychiatric treatment since 
service and that he has current diagnoses of dysthymic 
disorder and depression.  His lay statements indicate that 
the disability may be associated with his active service.  

The Board finds that because the threshold for determining 
whether the evidence indicates that the disability may be 
associated with the Veteran's service is a low one, his lay 
statements satisfy this criterion.  McLendon, 20 Vet. App. at 
82-83.  At this time, the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
and the Veteran should be provided with an appropriate 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
spine examination to ascertain the current 
severity of his service-connected lumbar 
spine disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

2.  The Veteran should be afforded a VA 
psychiatric examination to ascertain the 
etiology of his current psychiatric 
conditions.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any psychiatric disorder found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  

The examiner is requested to explain the 
rationale behind this opinion. 

The Veteran has stated that his 
psychiatric condition began 
contemporaneously with his in-service back 
injury.  The examiner is requested to 
comment on whether the Veteran's 
psychiatric conditions could have been 
caused or aggravated by back pain.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

3.  Thereafter, the Veteran's claims of 
entitlement to a higher initial rating for 
a lumbar spine disability and entitlement 
to service connection for a psychiatric 
disorder, claimed as depression, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


